Citation Nr: 1044811	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
ingrown toenail of the left great toe.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which continued a 10 percent disability rating for an 
ingrown toenail of the left great toe.

A video conference hearing was held in July 2010 with the Veteran 
in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, 
sitting in Washington, D.C., who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted 
additional evidence in support of his claim, along with an 
appropriate waiver of RO consideration.  Therefore, the Board may 
proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent 
evidence accepted directly at the Board must be referred to the 
agency of original jurisdiction (AOJ) for initial review unless 
this procedural right is waived by the appellant).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

During the period on appeal, the Veteran's toe disability has 
been manifested by pain and debris removal, and has required two 
surgical procedures.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for an 
ingrown toenail of the left great toe have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5299-5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in October 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  He was also notified of the criteria for 
establishing an effective date and disability rating.  See 
Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The U.S. Court of Appeals for Veterans 
Claims (Court) subsequently held that failure to notify the 
Veteran that he should submit evidence demonstrating the effect 
that worsening of his disability has on employment constituted 
error.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 
4146124 (Vet. App. Oct. 22, 2010).  In this case, the Veteran was 
nonetheless provided with the relevant diagnostic code in a May 
2008 letter, and was notified in both October 2007 and May 2008 
that he may submit evidence demonstrating the effect of his 
disability on both his daily life and employment.

The Veteran's service treatment records, VA treatment records, VA 
authorized examination report, and hearing transcript have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded a VA examination with respect to 
his disability on appeal.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it contains a 
description of the history of the disability at issue; documents 
and considers the relevant medical facts and principles; and 
records the relevant findings for rating the Veteran's left great 
toe condition.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer 
(DRO) or Veterans Law Judge (VLJ) who chairs a hearing must 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the VLJ noted 
the elements of the claims that were lacking to substantiate the 
claims for benefits, and sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the 
conduct of the hearings.  By contrast, the hearings focused on 
the elements necessary to substantiate the claims and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claims 
for benefits.  As such, the Board finds that, consistent with 
Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Veteran is currently assigned a 10 percent disability rating 
by analogy under Diagnostic Code 5299-5284.  See 38 C.F.R. 
§ 4.71a (2010).  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first the 
numbers of the most closely related body part and "99."  
38 C.F.R. § 4.27.

Diagnostic Code 5284 assigns a 10 percent evaluation for a 
moderate foot injury; a 20 percent evaluation for a moderately 
severe foot injury; and a 30 percent evaluation for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  The 
Board notes that words such as "severe" and "moderate" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6 
(2010).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran was afforded a VA QTC examination in October 2007.  
He reported experiencing exudation, itching, shedding, crusting, 
and pain when walking.  These symptoms were constant.  He had no 
ulcer formation.  On examination, there was no scar or skin 
disease present.  There was an ingrown toenail on the lateral 
aspect of the left great toenail.

VA treatment records dated October 2007 show the Veteran 
continued to complain of pain in the left great toe.  On 
examination, the toenail had dystrophic changes, and there was 
some granulation tissue over the edge of the nail.  There was no 
infection.

Additional records dated December 2007 indicate the Veteran 
underwent nail ablation.  The medial aspect of the nail was 
removed with blunt dissection, and the nail base and matrix were 
treated with 2 applications of Phenol.

In April 2008, the Veteran reported that his left great toenail 
pain was 7/10 in severity.

In August 2008, a spicule of nail was removed after the Veteran 
complained of pain on pressure to the distal medial border of the 
nail.

VA treatment records dated December 2008 show the Veteran 
underwent an additional nail ablation procedure and application 
of Phenol.  A follow-up visit indicated the nail was dry, clean, 
and intact.  There was no indication of infection.

The Veteran was seen again in April 2009.  The Veteran reported 
relief from pain after debris was removed from the fold of the 
nail.

In May 2009, the Veteran reported foot and toe pain which was 
9/10 in severity.

The Veteran testified at a videoconference hearing in July 2010.  
He described having sharp pains and throbbing pains in his toe, 
and received pain medication from his physicians.  He experienced 
occasional numbness.  His condition limited the amount he could 
walk.  This was particularly difficult because he had other 
conditions which he treated with walking and exercise.  He was 
also prescribed prosthetic shoes due to various foot conditions.  
He also bought bigger shoes.  He used to work as a construction 
supervisor, but that job required a great deal of walking which 
he was no longer capable of.  He also identified other 
conditions, such as diabetes and hypertension, which prevented 
him from working.  

Based on the evidence of record, the Board finds that a 20 
percent rating is warranted during the period on appeal.  The 
Veteran, in both his hearing testimony and statements to his 
treating physicians, complained of significant pain, itching, and 
crusting.  Not only is the Veteran competent to report such 
symptoms, but the Board finds his statements to be credible as 
well.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  Moreover, the Veteran underwent two nail ablation 
procedures during the period on appeal, most recently in December 
2008, and twice had to have debris removed from the nail area.  
Despite these treatments, the Veteran reported continued 
discomfort with his toe condition.  These findings most closely 
correspond to a "moderately severe" level of disability 
contemplated by the 20 percent disability rating.  However, a 
higher 30 percent rating is not warranted, as the Veteran's 
condition does not rise to the level of "severe."

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's ingrown toenail with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for the 
disorder at issue.  There is no persuasive evidence in the record 
to indicate that this service-connected disability on appeal 
alone would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  The Board therefore has determined that referral of this 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability has 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 20 percent disability rating for an ingrown toenail of the left 
great toe is granted, subject to the laws and benefits governing 
the award of monetary benefits.


REMAND

During the Veteran's July 2010 hearing, as well as in statements 
made to his treating physicians in June 2008 and September 2009, 
the Veteran asserted that he was unable to work due to his 
service-connected disabilities.  The Board notes that although 
the issue of TDIU has not been certified on appeal, the Board 
does have jurisdiction to decide the claim.  In this regard, the 
Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
essentially stated that a request for total disability rating, 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability as 
part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995). The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the 
examiner should be asked to conduct a physical examination of the 
Veteran, review of the medical evidence, and provide a medical 
opinion addressing the question of whether the Veteran's service-
connected disabilities combine to make him unemployable.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 
294 (1995).  Such opinion must be based upon consideration of the 
Veteran's current medical condition as well as his documented 
history and assertions, to include employment history and 
education, and medical evidence associated with the record.  38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should furnish to the Veteran 
a VA Form 21-8940, to enable him to file a 
formal application for a TDIU.

2. The RO/AMC should send to the Veteran and 
his representative a letter requesting that 
the Veteran furnish any additional 
information and/or evidence pertinent to the 
claim for a TDIU.  The RO/AMC's letter should 
specifically explain how to establish 
entitlement to a TDIU.

3.  The Veteran should be afforded an 
examination to ascertain the impact of all of 
his service-connected disabilities 
(depression, ingrown toenail of the left 
great toe, and tinnitus) on his 
unemployability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The examiner must 
evaluate and discuss the effect of all of the 
Veteran's service-connected disabilities on 
the Veteran's employability.  The examiner 
should opine as to whether it is as likely as 
not (50 percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities or age, render him 
unable to secure or follow a substantially 
gainful occupation.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.  If further information is necessary, 
the examiner must state what information is 
needed.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

5.  After the requested development has been 
completed, the AMC/RO should adjudicate the 
merits of the appellant's claim for a TDIU 
based on all the evidence of record, 
including any additional information obtained 
as a result of this remand.  If the benefits 
sought on appeal remain denied, the appellant 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


